Citation Nr: 1434555	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-21 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the debt in the amount of $41,411.83 created due to fugitive felon status was valid.

2.  Entitlement to a waiver of overpayment of pension benefits in the amount of $41,411.83.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to October 1986.

This case comes before the Board of Veterans' Appeals (Board) from decisions of the Committee on Waivers and Compromises (COWAC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which it held that the debt of $41,411.83 had been validly created and denied waiver of the overpayment in this amount.


FINDINGS OF FACT

1.  In July 2007, the Veteran was granted entitlement to nonservice-connected pension.

2.  In November 2010, the RO received notification from law enforcement that the Veteran was the subject of an outstanding arrest warrant, and proposed to suspend his benefits for the time period during which he was a "fugitive felon."

3.  In January 2011, the RO took the action that it proposed, suspending the Veteran's benefits between May 2007 and December 2010, when the warrant was recalled, creating an overpayment by VA during this time period and a resulting debt of $41,411.83 on the part of the Veteran.

4.  The COWAC denied the Veteran's request for a waiver, including finding he was at fault in the creation of the debt.

5.  The Veteran's violation of probation for commission of a felony rendered him a fugitive felon not entitled to pension for the time period during which the warrant was outstanding.

6.  The indebtedness at issue did not result from fraud, misrepresentation, or bad faith on the part of the Veteran.
7.  The evidence is at least evenly balanced as to whether the recovery of the overpayment would be against equity and good conscience.


CONCLUSIONS OF LAW

1.  The Veteran met the definition of a fugitive felon, and the debt created based on his fugitive felon status was valid.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.666(e) (2013).

2.  With reasonable doubt resolved in favor of the Veteran, recovery of an overpayment of pension benefits would violate the principles of equity and good conscience; therefore, the recovery of the overpayment is waived.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962.  When VA has determined that a debt is owed based on such an overpayment, and once it has satisfied certain procedural requirements, it may collect the debt by offsetting current or future benefit payments until the debt has been repaid.  See 38 C.F.R. § 5314 (West 2002); 38 C.F.R. §§ 1.911, 1.912a(a) (2013).  The debtor, in turn, may challenge the validity or amount of the debt owed.  See 38 C.F.R. § 1.911(c)(1).  The debtor may also apply for a waiver of any debt found to be valid.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.911(c)(2), 1.963.

In this case, the Veteran was granted entitlement to nonservice-connected pension in July 2007.  In November 2010, the RO received notification from law enforcement that the Veteran was the subject of an outstanding arrest warrant, and proposed to suspend his benefit for the time period during which he was a "fugitive felon."  The RO's November 2010 notice appears to be in the Virtual VA file only.  In January 2011, the RO took the action that it proposed, suspending the Veteran's benefits between May 2007 and December 2010, creating an overpayment of benefits to the Veteran by VA and a consequent debt of $41,411.83.  The Veteran timely challenged the creation of the debt and requested that it be waived, and the COWAC denied the Veteran's request for a waiver, including finding he was at fault in the creation of the debt.  The Veteran timely challenged the Committee on Waivers and Compromises decision.

A Veteran who is otherwise eligible for a benefit may not be paid or otherwise provided such benefit for any period during which such Veteran is a fugitive felon. 38 U.S.C.A. § 5313B(a).  A "fugitive felon" is a person who is a fugitive by reason of violating a condition of probation imposed for commission of a felony. 38 U.S.C.A. § 5313B(b)(1)(B); 38 C.F.R. § 3.3666(e)(2)(ii).

Where a reduction or discontinuance of benefits is warranted by reason of information received concerning income, net worth, dependency, or marital or other status, a proposal for the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that the benefits should be continued at their present level.  Unless otherwise provided in 38 C.F.R. § 3.105(i), if additional evidence is not received within that period, final adverse action will be taken and the award will be reduced or discontinued. 38 C.F.R. § 3.105(h).   If a timely request for a predetermination hearing is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date. 

VA complied with the requirements of 38 C.F.R. § 3.105.  It properly notified the Veteran of the proposed reduction.  In response to the Veteran's request for a hearing, the RO sent a March 2011 hearing clarification letter indicating that if the Veteran did not respond within 20 days, it would assume he no longer wanted the hearing.  The Veteran did not respond. Moreover, the Veteran indicated in his November 2011 substantive appeal (VA Form 9) that he did not want a Board hearing.

On the merits, the documents indicate that there was an outstanding warrant for the Veteran for a probation violation from the commission of a felony during the relevant time period.  He was therefore a fugitive felon and not entitled to receive nonservice-connected pension benefits during this time period, and the overpayment created as a result was valid.

In cases such as this, where there has been no finding of fraud, misrepresentation, or bad faith on the Veteran's part; repayment of the subject debt may be waived. 38 U.S.C.A. § 5302(a). Waiver will be granted when recovery of the indebtedness would be against equity and good conscience. 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights. 38 C.F.R. § 1.965(a).

In deciding whether collection would be against equity and good conscience, the following factors are for consideration: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. These factors are not meant to be all inclusive. 38 C.F.R. § 1.965(a).

In this case, the evidence is at least evenly balanced on the question of whether collection of the debt would be against equity and good conscience.  The Veteran has indicated in his statements that he initially saw his probation officer and was not aware of being in violation of his probation.  He reported several instances where he sought treatment and background checks were done and failed to reveal the outstanding warrant.  He noted that once he was notified of the outstanding warrant, he took action to have it recalled.  This appears consistent with the evidence on file.  The Board finds his statements to be competent and credible.  In addition, the Veteran's most recent financial status report shows total net income of $985.00 and expenses of $1075.00.  Given the Veteran's precarious financial situation, the Board finds that collection of the debt would cause undue hardship.  In addition, the purpose of pension benefits is to provide supplemental income to veterans of periods of war who are permanently and totally disabled due to nonservice-connected disabilities and whose income is below a certain level, and this purpose would be defeated and the objective nullified by recovery of the overpayment.  There would be some unjust enrichment, because the Veteran was not entitled to pension as a matter of law for the period during which he was a fugitive felon.   The Veteran does not appear to have changed his position to his detriment in reliance on VA benefits, resulting in relinquishment of a valuable right or incurrence of a legal obligation.

The above analysis reflects that there are some factors in support of waiver and some against.  The Veteran was not at knowingly at fault, recovery would create undue hardship and defeat the purpose of the pension, and there would be some unjust enrichment.  The evidence is thus at least evenly balanced as to whether recovery would be against equity and good conscience.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to waiver of overpayment of pension benefits in the amount of $41,411.83 is warranted.  38 U.S.C.A. § 5107(b).


ORDER

The debt in the amount of $41,411.83 created due to fugitive felon status was valid.

Waiver of overpayment of pension benefits in the amount of $41,411.83 is granted, subject to controlling regulations governing the payment of monetary awards.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


